553 N.E.2d 844 (1990)
INDIANA DEPARTMENT OF STATE REVENUE, Appellant,
v.
Larry S. WECHTER, Appellee.
No. 49S00-9001-TA-54.
Supreme Court of Indiana.
May 15, 1990.
Linley E. Pearson, Atty. Gen. of Indiana, Terry G. Duga, Deputy Atty. Gen., Indianapolis, for appellant.
John E. Taylor, Williams & Taylor, Indianapolis, for appellee.
GIVAN, Justice.
During the taxing period involved in this case, Wechter was the president of a now defunct corporation, Muskies, Inc., which owned and operated a bar in Indianapolis. From November of 1984 to May of 1985, Muskies failed to remit collected sales tax.
Upon notification of the delinquency, Wechter paid the tax but claimed he did not owe the penalty plus interest. The Department of State Revenue ruled that, under Ind. Code § 6-2.5-9-3, Wechter was personally responsible not only for the tax but for the penalty and interest. Wechter appealed that decision to the Tax Court and on September 27 that court handed down its opinion. Wechter v. Dept. of State Revenue (1989), Ind.Tax, 544 N.E.2d 221.
We have read Judge Fisher's opinion and find it to deal completely and correctly with the subject matter. Judge Fisher comes to *845 the correct conclusion that the statute in effect during the time period involved in this case did not require that Wechter pay the penalty and interest on the delinquent tax.
We find that we cannot improve upon Judge Fisher's opinion; therefore, in the interest of judicial economy, we incorporate it by reference in its entirety.
The tax court is affirmed.
SHEPARD, C.J., and DeBRULER, PIVARNIK and DICKSON, JJ., concur.